USDC IN/ND case 4:21-cv-00006-PPS-JPK document 1 filed 01/25/21 page 1 of 4



                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   LAFAYETTE DIVISION

JOSHUA KUMMER and                                 )
ALLISANDRA KUMMER,                                )
                                                  )
                           Plaintiffs,            )
                                                  ) Case No. 4:21-cv-6
         vs.                                      )
                                                  )
MATTHEW ARMSTRONG,                                )
G.G. BARNETT TRANSPORT, INC. and                  )
REDFORD TRUCK LINE, INC.,                         )
                                                  )
                           Defendants.            )


                                         NOTICE OF REMOVAL

         Defendants Matthew Armstrong (“Armstrong”), G.G. BARNETT TRANSPORT, INC.

(“G.G.        Barnett”),   and    REDFORD TRUCK LINE, INC.      (“Redford”)   (collectively

“Defendants”), by counsel, and pursuant to 28 U.S.C. §1332, file their Notice of

Removal of the captioned matter to the United States District Court for the

Northern District of Indiana, Lafayette Division, from the Benton Circuit Court,

Indiana, and state as follows:

         1.       Defendants Matthew Armstrong, G.G. BARNETT TRANSPORT, INC., and

REDFORD TRUCK LINE, INC. (“defendants”), are defendants in a personal injury action

now pending in the Benton Circuit Court under Cause No. 04C01-2012-CT-

000145.

         2.       Plaintiffs filed their Complaint in the Benton Circuit Court on

December 4, 2020.
USDC IN/ND case 4:21-cv-00006-PPS-JPK document 1 filed 01/25/21 page 2 of 4



      3.     Counsel appeared for defendants, G.G. BARNETT TRANSPORT, INC., and

REDFORD TRUCK LINE, INC. on December 17, 2020 and for after Matthew Armstrong

on January 4, 2021. Defendants moved for an extension to and including February

2, 2021 to submit their Answer to the Complaint or file a responsive pleading.

      4.     Plaintiffs’ Complaint is subject to removal on the grounds of diversity

jurisdiction pursuant to 28 U.S.C. §1332.

      5.     Plaintiffs Joshua Kummer and Allisandra Kummer are citizens of the

State of Indiana. Plaintiff Joshua Kummer is domiciled at 5806 E 500 S in

Francesville, Indiana, 47946. Plaintiff Allisandra Kummer is domiciled at 5806 E

500 S in Francesville, Indiana, 47946.

      6.     Defendant, G.G. BARNETT TRANSPORT, INC., is a Wisconsin corporation

with its principal place of business located at W 7530 County S in Juneau,

Wisconsin, 53039. As a result, G.G. BARNETT TRANSPORT, INC., is a citizen of the

State of Wisconsin. (See also, Plaintiffs’ Complaint, ¶ 3).

      7.     Defendant, REDFORD TRUCK LINE, INC., is a Wisconsin corporation with

its principal place of business located at W 7530 County S in Juneau, Wisconsin,

53039. As a result, Defendant, REDFORD TRUCK LINE, INC., is a citizen of the State of

Wisconsin. (See also, Plaintiffs’ Complaint, ¶ 4).

      8.     Defendant, Matthew Armstrong is a citizen of the State of Missouri.

Armstrong is domiciled at 125 Shannon Street, East Prairie, Missouri, 63845. (See

also, Plaintiffs’ Complaint, ¶ 2).

      9.     Accordingly, the Plaintiffs are citizens of different states than the

Defendants pursuant to 28 U.S.C. §1332.

                                          2
USDC IN/ND case 4:21-cv-00006-PPS-JPK document 1 filed 01/25/21 page 3 of 4



      10.    While Plaintiffs’ Complaint seeks an unspecified amount of damages,

each Plaintiff, in their respective Responses to Requests for Admission, received on

January 15, 2021, denies that their respective damages for which each Plaintiff

will seek compensation does not exceed $75,000, and each Plaintiff denies that

they will not personally seek damages in excess of $75,000, exclusive of interest

and costs. (Exhibit A, pp. 2, 4). Therefore, the amount in controversy exclusive of

interest and costs is greater than $75,000, the jurisdictional threshold required by

28 U.S.C. §1332(a). Further, Defendants’ removal to this Court is timely because

it is within the thirty (30) days of the date Plaintiffs provided notice that the amount

in controversy is in excess of $75,000, exclusive of interest and costs.

      11.    Attached hereto as Exhibit A are complete copies of the Plaintiffs’

Responses to Requests for Admissions.

      12.    Attached hereto as Exhibit B is a complete copy of the documents on

file with the Benton Circuit Court as of the date of this filing of this Notice of

Removal.

      13.    Upon the filing of the Notice of Removal, Defendants will file notice in

the Benton Circuit Court, Fowler, Indiana, that this action has been removed to

this Honorable Court and that pursuant to 28 U.S.C. §1446(d) no further

proceedings may be had therein until, and if, the case is remanded. A copy of the

notice to be filed in Benton Circuit Court, Cause No. 04C01-2012-CT-000145 is

attached as Exhibit C.




                                           3
USDC IN/ND case 4:21-cv-00006-PPS-JPK document 1 filed 01/25/21 page 4 of 4



                                               Respectfully submitted,

                                               WHITTEN LAW OFFICE
                                               s/Christopher R. Whitten
                                               Christopher R. Whitten/20429-49
                                               Matthew K. Phillips/28724-49
                                               Counsel for Defendants


                            CERTIFICATE OF SERVICE

       I hereby certify that on January 25, 2021, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to the following parties by operation
of the Court’s electronic filing system. Parties may access this filing through the
Court’s system.

Ryan K. Johnson, Esq.
KELLER & KELLER LLP
Ryan@2keller.com

                                               s/Christopher R. Whitten
                                               Christopher R. Whitten

WHITTEN LAW OFFICE
6801 Gray Road, Suite H
Indianapolis, IN 46237
PH: 317-362-0225
Fax: 317-362-0151
cwhitten@indycounsel.com
mphillips@indycounsel.com




                                           4
